Citation Nr: 1119529	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-30-731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right chondromalacia patella (a right knee disability).

2.  Entitlement to service connection for left chondromalacia patella (a left knee disability).

3.  Entitlement to service connection for right scapulothoracic crepitus (a right shoulder disability).  

4.  Entitlement to service connection for left scapulothoracic crepitus (a left shoulder disability).  

5.  Entitlement to service connection for bilateral shin splints.  

6.  Entitlement to service connection for a skin disorder, to include dermatitis of the face, chest, legs, and tinea versicolor.

7.  Entitlement to service connection for a sinus disorder, to include sinusitis and allergic rhinitis.

8.  Entitlement to service connection for status post removal conjunctival nevus right eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served in the Florida Army National Guard.  He was deployed overseas on active duty from March 2002 to February 2003, and from March 2003 to November 2003.  The Veteran was discharged from the Florida National Guard in May 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for right and left chondromalacia patella; right and left scapulothoracic crepitus; bilateral shin splints; dermatitis of the face chest and legs; sinusitis; and status post removal conjunctival nevus right eye.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks service connection for right and left chondromalacia patella; right and left scapulothoracic crepitus; bilateral shin splints; dermatitis of the face chest and legs; sinusitis; and status post removal conjunctival nevus right eye.  

Regarding the orthopedic claims, the Veteran maintains that the disorders of his shoulders, knees and shins began during active duty in Kuwait and/or as a result of training thereafter.  VA outpatient treatment records from 2005 reveal complaints and treatment for knee pain, shoulder pain and shin splints; however, it is unclear whether the symptoms began on active duty or whether the Veteran incurred injury to the knee(s), shoulder(s) or shin(s) during a period of training thereafter.  

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 C.F.R. § 3.6(c)-(d).  

Although a January 2006 VA treatment records notes a current diagnosis of bilateral chondromalacia patella, bilateral scapulothoracic crepitus; and bilateral shin splints, it is unclear as to their origin or etiology.  Thus, it must first be determined as to whether the Veteran incurred injury to his knees, shoulder and/or shins during a period of ACDUTRA/INACDUTRA or as a result of repeated stress to these joints during active duty, for example, in order to determine whether service connection is warranted with respect to these issues.  Given the Veteran's contentions and the medical evidence of record, a VA examination is necessary to make this determination.

Regarding the Veteran's claimed skin disorder and claimed sinus disorder, the service records from the National Guard show that the Veteran reported that he had begun taking allergy medication for symptoms such as runny nose and watery eyes, that appeared to have begun during active duty during the Veteran's deployment in the Middle East.  Similarly, the Veteran's STRs from 2003 note that the Veteran presented with a rash.  

VA records from 2004, during the first post-service year following the Veteran's deployment which ended in November 2003, show treatment for several skin conditions, including acne, tinea versicolor, and seborrheic dermatitis of the scalp, face and chest.  A VA record from March 2004 notes that the Veteran's seborrheic dermatitis could not be cured, but could be treated.  Thus, the evidence shows that the Veteran has a skin condition, noted within a year after discharge from active duty.  Further, the Veteran has reported that he began suffering from a skin condition shortly after his deployment.  However, it is unclear as to which skin condition is related to, and/or began during, service.  The Veteran has been diagnosed with acne, tinea versicolor and seborrheic dermatitis, but it is unclear which, if any of these conditions was present during his deployment, or which if any are related to his deployment.  As such, the Veteran must be afforded a VA examination to answer these questions and to clarify which current conditions had their onset during service, or within the post service year, that are chronic in nature.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Moreover, given the Veteran's complaints of runny nose and chronic cough on a post-deployment examination report of October 2003, the Veteran should be afforded an examination to determine whether he has current allergic rhinitis and/or sinusitis that had its onset during active service.  

Regarding the claim of service connection for status post removal of conjunctival nevus, the VA outpatient records reveal that the Veteran had a pre-existing conjunctival nevus on the right eye, that had been present since the age of six; however, the record also shows that it grew to the point that surgical removal was necessary, and the surgery was conducted a little over a year following discharge from active service.  Thus, a determination must be made as to whether any existing eye defect was aggravated beyond the natural progression during active service.  

Finally, a Gulf War protocol examination should be conducted to determine if the Veteran has an unexplained multisymptom illness pursuant to 38 C.F.R. § 3.317 as a result of his active duty service in the Southwest Asia theater of operations in 2002 and 2003.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all pertinent VA records dating from December 2005.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file any private treatment records pertinent to the claims on appeal that the Veteran identifies.  If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e)(1).  

3.  Request the Veteran's complete official military personnel file.  If the dates of ACDUTRA/INACDUTRA from November 2003 to May 2006 are not included therein, request the dates of ACDUTRA/INACDUTRA.  

4.  Because the Veteran is claiming service connection for disabilities involving the joints, skin, and respiratory system, schedule the Veteran for a Gulf War protocol examination by a qualified examiner(s) to determine the current nature and likely etiology of any qualifying chronic disability pursuant to 38 C.F.R. § 3.317, including, but not limited to a chronic multi-symptoms illness manifested by joint pain and weakness in the knees, shoulders, shins and any other affected muscles/joints/extremities, as well as respiratory symptoms, and skin disorders, including rashes.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current report of pain in the shoulders, knees and shins, as well as skin rashes, and sinus trouble, is part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness.  

If his symptoms are attributable to a known diagnosis, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosed condition originated in service or is related to active service.  A complete rationale should accompany all opinions expressed.

In that regard, the examiner should indicate whether the Veteran has a diagnosed disability of the knees, to include right and/or left chondromalacia patella; a disability of the right and/or left shoulders, to include scapulothoracic crepitus; and /or bilateral shin splints.  All indicated tests, including X-ray (CT and/or MRI scans if necessary) must be conducted.  The examiner should determine if any of these disabilities exist, even if they are intermittent.  The examiner should consider the Veteran's service treatment records, post-service treatment records, as well as the Veteran's testimony regarding continuity of symptoms since service.  The examiner should provide an opinion as to whether it is at least as likely as not that any current disability of either knee, shoulder or the claimed bilateral shin splints were incurred during a period of ACDUTRA, active duty, or as a result of injury during a period of INACDUTRA; or, whether the Veteran has unexplained joint pain as part of a undiagnosed multi-symptom illness as a result of service in the southwest Asia theater of operations during 2002 and 2003.  A complete rationale should accompany all opinions expressed.

The examiner should also determine whether the Veteran has chronic rhinitis and/or other sinus disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (50 percent probability or greater) that any claimed sinus and/or rhinitis disorder, if found, was incurred during active service.

Importantly, the examiner's opinion should consider the Veteran's credible and competent statements as to his symptoms during service and should consider the symptoms noted on the post-deployment examination of October 2003, as well as the Veteran's reports of continuity of symptoms since discharge.

The examiner should also determine the current nature and likely etiology of all skin disorders, including, but not limited to acne, seborrheic dermatitis, tinea versicolor and atopic dermatitis.  The examiner is specifically requested to opine as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (50 percent probability or greater) that any claimed skin disorder, if found, was incurred during active service, or ACDUTRA.

Importantly, the examiner's opinion should consider the Veteran's credible and competent statements as to his symptoms during service and should consider the symptoms noted on the post-deployment examination of October 2003, as well as the Veteran's reports of continuity of symptoms since discharge.

The examiner should provide a complete rationale for all opinions expressed.  If specialist examinations are necessary, such examinations should be scheduled.  Thereafter, make a final report listing diagnosed conditions and separately listing symptoms, abnormal physical findings, and abnormal test results that cannot be attributed to a known clinical diagnosis.  Reconcile all differences among the examiners before the examination report is finalized.  

5.  Schedule the Veteran for an ophthalmology examination to determine the current nature and likely etiology of the status post conjunctival nevus of the right eye.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether the conjunctival nevus of the right eye was incurred prior to service, during active service, or after active service.  If the eye condition is found to have pre-existed service, then the examiner should opine as to whether it was aggravated during service, beyond the natural progression, particularly given that the condition worsened to the point that surgical intervention was necessary approximately one year after discharge from active duty.  A complete rationale should accompany all opinions expressed.

6.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination reports do not provide the information requested above, return the report(s) as insufficient.  Thereafter, readjudicate the Veteran's claims after taking any other development action deemed warranted.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


